Order entered December 29, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00986-CR
                                    No. 05-14-00987-CR

                          JONATHAN LEE WRIGHT, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 6
                                  Dallas County, Texas
                     Trial Court Cause No. F07-34526-X, F07-34527-X

                                          ORDER
       This appeal is REINSTATED.

       The trial court has filed findings and recommendations in accordance with our order

entered on December 9, 2014. The trial court has recommended that appellant be given an

extension to file his brief until January 14, 2015. We ADOPT the trial court’s recommendation.

       Appellant’s brief shall be due on January 14, 2015.

                                                    /s/      LANA MYERS
                                                             JUSTICE